Exhibit99.1 JOINT FILING UNDERTAKING The undersigned, being duly authorized thereunto, hereby execute this agreement as an exhibit to this Amendment No. 10 to evidence the agreement of the below-named parties, in accordance with the rules promulgated pursuant to the Securities Exchange Act of 1934, as amended, to file this Amendment No.10 on behalf of each party. Dated: September 7, 2012. BOSTON AVENUE CAPITAL LLC By: /s/ Stephen J. Heyman Stephen J. Heyman, Manager YORKTOWN AVENUE CAPITAL, LLC By: /s/ Stephen J. Heyman Stephen J. Heyman, Manager /s/ Stephen J. Heyman STEPHEN J. HEYMAN /s/ James F. Adelson JAMES F ADELSON /s/ Charles M. Gillman CHARLES M. GILLMAN
